EXHIBIT 10.1
TOTAL SYSTEM SERVICES, INC.
Board of Directors Compensation
     The Board of Directors of Total System Services, Inc. approved
modifications to the compensation to be paid to non-employee directors effective
in July of 2009, as set forth below, which modifications were limited to
decreasing the company’s contribution to the director stock purchase plan and
beginning to pay a retainer to the Chairman of the Executive Committee:
Cash Compensation

         
Annual Board Retainer
  $ 40,000  
 
       
Annual Committee Member Retainers
       
Audit Committee
  $ 15,000  
Compensation Committee
  $ 10,000  
Corporate Governance and Nominating Committee
  $ 7,500  
Executive Committee
  $ 10,000  
 
       
Annual Committee Chair Retainers*
       
Audit Committee
  $ 15,000  
Compensation Committee
  $ 10,000  
Corporate Governance and Nominating Committee
  $ 7,500  
Executive Committee
  $ 15,000  
 
       
Annual Lead Director Retainer
  $ 5,000  

 

*   Note: The committee chair will receive both an annual committee member
retainer and an annual committee chair retainer.

Equity Compensation

         
Annual restricted stock award (in the form of a grant from the TSYS 2008 Omnibus
Plan, 3 year cliff vesting)
  500 shares
 
       
Director Stock Purchase Plan
       
 
       
Annual maximum company cash contribution per director participant to
company-sponsored open market stock purchase plan, with company’s contribution
equal to 15% of director participant’s cash contribution, subject to annual
maximum contribution limit by director of $20,000. Employee directors may
participate in this plan.
  $ 10,000  

 